In a child support proceeding pursuant to Family Court Act article 4, the father appeals from so much of an order of the Family Court, Kings County (Weinstein, J.), dated February 5, 1999, as denied his objection to so much of an order of the same court (Spegele, H.E.), dated December 30, 1998, as directed him to pay school transportation expenses for the parties’ children pursuant to the stipulation of settlement in the divorce action.Ordered that the order dated February 5, 1999, is reversed insofar as appealed from, on the law, with costs, and the appellant’s objection to so much of the order dated December 30, 1998, as directed him to pay school transportation expenses is sustained.The parties entered into a stipulation of settlement in their divorce action which was later incorporated by reference into a judgment of divorce. Prior to execution of the stipulation, the parties deleted a provision which would have required the father to pay 96% of their children’s school transportation expense. The Hearing Officer erred in giving effect to this provision and finding that the father was responsible for payment of such expenses (see, Wilson v Neppell, 253 AD2d 493; Joseph v Creek & Pines, 217 AD2d 534; Wuestenhoefer v Friedlander/Wuestenhoefer, Inc,, 213 AD2d 632; Aguirre v City of New York, 214 AD2d 692; Matter of Zaremba v Interface Flooring Sys., 195 AD2d 471; Torsiello v Torsiello, 188 AD2d 523). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.